Gilfillan, C. J.
The main issue on the trial below was whether a certain contract in writing, executed by J. R. Nunn in the name of Woodcock & Nunn, of which firm he was a member, to these plaintiffs, for the sale to them of the wood in controversy, and which contract, if performed, would be in effect an appropriation of partnership property in payment of the individual debt of Nunn, was executed with the consent of Woodcock, the other partner. On that issue the evidence sustains the finding of the jury.
The plaintiff several times offered in evidence the books of account, or pages from the books of account, of Woodcock & Nunn, and the court below excluded them, evidently because it was unable to see any materiality in the evidence so offered. The contents of the books *172or of the parts of them so offered in evidence are not set forth in the record, nor is there anything to show there were in them entries or ■charges referring to, or in any way bearing upon, the contract in question; so that we are unable to see how the evidence was material, and must hold that the court was right in excluding it.
The cross-examination of A. H. Nunn, and the contradiction of him by the witnesses Head and Woodcock, were proper matter of impeachment.
Order affirmed.
(Opinion'published 53 N. W. Rep. 363.)